Citation Nr: 9908233	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for gastrointestinal 
reflux.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to April 
1993.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for gastrointestinal reflux.  The 
veteran filed a timely notice of disagreement and perfected a 
substantive appeal.  By rating action dated in October 1995, 
the RO confirmed the prior denial of entitlement to service 
connection for gastrointestinal reflux.


REMAND

The Board notes that review of the veteran's claims folder 
reveals that it is unclear as to whether the veteran is 
seeking entitlement to service connection for 
gastrointestinal reflux on a direct basis or whether he seeks 
entitlement to service connection for an undiagnosed gastro-
intestinal illness as a result of the veteran's service in 
the Persian Gulf.  In regard to the issue of entitlement to 
service connection for gastrointestinal reflux, various 
statements submitted by the veteran, along with lay 
statements submitted on his behalf, suggest that his claim 
may be for an undiagnosed gastro-intestinal illness as a 
result of the veteran's service in the Persian Gulf.  The 
Board is of the opinion that this must be clarified prior to 
further adjudication of this matter.

Additionally, while the veteran's Report of Release or 
Discharge from Active Duty (DD Form 214) show that he 
received the Southwest Asia Service Medal with Bronze Star, 
the Board observes that the RO has not verified the specific 
dates of the veteran's service in the Southwest Asia theater 
of operations during the Persian Gulf War, and that this 
information is needed in order to determine whether a 
relationship between any undiagnosed illness and the 
veteran's service in the Persian Gulf may be presumed under 
38 C.F.R. § 3.317 (1998).

Further, a review of the evidence reflects that the veteran 
was scheduled for a VA stomach examination in November 1996, 
but that he failed to report for such examination.  It is 
unclear from the record as to whether the veteran received 
proper notice of the aforestated examination.  VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claims. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103(a) (1997).  The United States Court of Veterans Appeals 
(Court) has held that "the fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991).   
Moreover, this duty includes an additional VA examination by 
a specialist, when necessary. Hyder v. Derwinski, 1 Vet.App. 
221 (1991).

As the record stands, it is unclear whether there is medical 
evidence to support the veteran's claimed symptoms or whether 
any of the symptoms are affiliated with a diagnosed illness.  
Accordingly, because it is not the function of the Board to 
make medical determinations, see Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), this claim is remanded to the RO so that an 
examination can be scheduled, and the above information can 
be requested from the examiner.  The Board notes that if a 
specialist examination is deemed to be warranted, such 
examination should be scheduled.  See Veteran's Benefits 
Administration, (VBA) Circular 20-92-29 (July 2, 1997).

The Board notes that 38 C.F.R. § 3.317 (1998) authorizes the 
Secretary of VA to compensate a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, including but 
not limited to signs or symptoms involving several bodily 
systems to include gastrointestinal and neurological systems 
and joint pain.  However, compensation shall not be paid if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness, or the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

Although the regulation contains a two year presumptive 
period (beginning after the date on which the veteran last 
performed service in the Southwest Asia theater of operations 
during the Persian Gulf War) for an undiagnosed illness or 
combination of undiagnosed illnesses that become manifest to 
a compensable degree during that period, the Board notes the 
regulation was amended by final rule in March 1998 to extend 
the presumptive period for such undiagnosed illnesses that 
become manifest through the year 2001. 63 Fed.Reg. 44, 11122-
23, (1998) (to be codified at 38 C.F.R. § 3.317).

VBA Circular 20-92-29 (10/11/94), which pertains to 
processing of claims based on exposure to environmental 
agents in the Persian Gulf War and claims from undiagnosed 
illness, was revised effective July 2, 1997.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO is directed to request that 
the veteran clarify whether the veteran 
is seeking entitlement to service 
connection for gastrointestinal reflux on 
a direct basis or whether he seeks 
entitlement to service connection for an 
undiagnosed gastro-intestinal illness as 
a result of the veteran's service in the 
Persian Gulf.  

2.  The RO should also furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of all VA, private and military 
medical records pertaining to treatment 
for the gastrointestinal disability in 
issue since his release from active duty 
to the present.  He should be requested 
to identify the date(s) and location of 
his tours of duty during his period of 
service from August 1990 to April 1993.

3.  If the veteran indicates that he 
seeks entitlement to service connection 
for an undiagnosed gastro-intestinal 
illness as a result of the veteran's 
service in the Persian Gulf, the RO 
should send the veteran the development 
letter as set forth in VBA Circular 20-
92-29 (July 2, 1997).

4.  The RO should contact all possible 
sources, to include the National 
Personnel Records Center in St. Louis, 
for the purposes of verifying the 
veteran's specific dates of service in 
Southwest Asia in the Persian Gulf War 
and obtaining any additional service 
medical records as set forth by the 
veteran from his period of active 
service.

5.  Upon completion of the above actions 
and association of any additional 
evidence with the claims file, the RO 
should schedule the veteran for a VA 
Persian Gulf examination for 
gastrointestinal complaints claimed as 
secondary to Persian Gulf War service. 
The RO should also inform the veteran of 
the consequences of failing to report for 
the scheduled examination. It is very 
important that the examiner be afforded 
an opportunity to review the veteran's 
claims file prior to the examination.  
The examiner should be requested to 
address each of the veteran's alleged 
signs or symptoms individually, providing 
an opinion as to whether or not there are 
any clinical, objective indications of 
these alleged symptoms.  If such 
objective evidence is present, the 
examiner should provide a description of 
the evidence or indications.  
Furthermore, for each and every symptoms 
alleged by the veteran, the examiner 
should provide an opinion as to whether 
the symptom is attributable to a 
"known" clinical diagnosis, in light of 
the medical history and examination 
findings.  If so, the examiner should 
identify the diagnosed disorder, explain 
the basis for the diagnosis, and render 
an opinion as to the etiological basis of 
the diagnosed disorder and its date of 
onset.  All indicated special studies 
should be accomplished and the findings 
then reported in detail.  If specialist 
examinations are appropriate to rule out 
known diagnoses, such examination (i.e., 
digestive) should be scheduled. VBA 
Circular 20-92- 29 (July 2, 1997). The 
claims folder, a copy of 38 C.F.R. § 
3.317, and a copy of this REMAND shall be 
made available to the examiner prior to 
the examination.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue in appellate based upon a de novo 
review of the evidence of record, and in 
consideration of 38 C.F.R. § 3.317 
(1998).

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond. 
Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this REMAND is to obtain additional 
information, and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate disposition thereof.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN  
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 7 -


